 



Exhibit 10.8(d)
FIFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT
     THIS FIFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of April 23,
2003 (this “Amendment”), is entered into among TRM Inventory Funding Trust
(“Borrower”), TRM ATM Corporation, in its individual capacity (“TRM ATM”) and as
Servicer (in such capacity, “Servicer”), Autobahn Funding Company, LLC
(“Lender”), DZ Bank AG, Deutsche Zentral-Genossenschaftsbank Frankfurt am Main,
as Administrative Agent (in such capacity, “Administrative Agent”) and as
Liquidity Agent (in such capacity “Liquidity Agent”), and U.S. Bank National
Association, as Collateral Agent (“Collateral Agent”).
RECITALS
     A. The Borrower, TRM ATM, Servicer, Lender, Administrative Agent, Liquidity
Agent and Collateral Agent are each a party to that certain Loan and Servicing
Agreement, dated as of March 17, 2000 (as amended by a First Amendment to Loan
and Servicing Agreement, dated as of March 16, 2001, an Omnibus Amendment, dated
as of March 16, 2001, a Second Amendment to Loan and Servicing Agreement, dated
as of November 5, 2001, a Third Amendment to Loan and Servicing Agreement, dated
as of April 23, 2002 and a Fourth Amendment to Loan and Servicing Agreement
dated as of July 22, 2002, the “Agreement”).
     B. The parties to the Agreement desire to amend the Agreement as
hereinafter set forth.
AGREEMENT
          1. Certain Defined Terms. Capitalized terms that are used herein
without definition and that are defined in the Agreement shall have the same
meanings herein as in the Agreement.
          2. Amendments to Agreement. Effective as of April 23, 2003 is hereby
amended as follows:
     2.1 Section 1.01 of the Agreement is hereby amended to replace
“$30,000,000” therein with “$50,000,000”.
     2.2 Pursuant to Section 1.04 of the Agreement, the Lender, the Liquidity
Agent and the Administration Agent hereby consent to the issuance by the
Borrower of one replacement Certificate in the amount of $1,485,000 for delivery
to the Lender and one replacement Certificate in the amount of $15,000 for
delivery to GSS Holdings, Inc. Each of the Lender and GSS Holdings, Inc. by
signing or acknowledging below agrees to acquire such Certificates and pay the
purchase price therefor upon the first Borrowing after the date hereof.
     2.3 Pursuant to Section 2.01 of the Agreement, the Borrower shall deliver a
replacement Note to the Lender with a maximum principal amount of $48,500,000.

 



--------------------------------------------------------------------------------



 



          3. Conditions to Effectiveness. This Amendment shall become effective,
as of April 23, 2003, upon receipt by the Liquidity Agent of counterparts of
this Amendment, duly executed by all parties hereto.
          4. Effect of Amendment. Except as expressly amended and modified by
this Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in the Agreement
to “this Agreement,” “hereof,” “herein” or words of similar effect referring to
the Agreement shall be deemed to be references to the Agreement as amended by
this Amendment. This Amendment shall not be deemed to expressly or impliedly
waive, amend or supplement any provision of the Agreement other than as set
forth herein.
          5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument.
          6. Governing Law. This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York without regard to any
otherwise applicable principles of conflict of laws.
          7. Section Headings. The various headings of this Amendment are
inserted for convenience only and shall not affect the meaning or interpretation
of this Amendment, or the Agreements or any provision hereof or thereof.
[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  TRM INVENTORY FUNDING TRUST    
 
           
 
  By:   Wilmington Trust Company, not in its individual
capacity, but solely as Owner Trustee    
 
           
 
  By:        /s/ Michael G. Oller, Jr.
 
Name: Michael G. Oller, Jr.
Title: Senior Financial Services Officer    
 
                TRM ATM CORPORATION    
 
           
 
  By:        /s/ Kenneth Lewis Tepper
 
Name: Kenneth Lewis Tepper
Title: President & CEO    

                      AUTOBAHN FUNDING COMPANY LLC    
 
                    By:   DZ Bank AG, Deutsche Zentral-Genossenschaftsbank
Frankfurt am Main, as its attorney-in-fact    
 
               
 
      By:     /s/ Patrick Preece
 
Name: Patrick Preece
Title: VP    

                  DZ BANK AG, DEUTSCHE ZENTRAL-    
 
      GENOSSENSCHAFTSBANK FRANKFURT AM MAIN, as Administrative Agent and
Liquidity Agent    
 
           
 
  By:        /s/ Patrick Preece
 
Name: Patrick Preece
Title: VP    
 
           
 
  By:        /s/ Dominick Ruggiero
 
Name: Dominick Ruggiero
Title: VP    
 
                U.S. BANK NATIONAL ASSOCIATION    
 
           
 
  By:        /s/ Toby Robillard
 
Name: Toby Robillard
Title: Assistant Vice President    

S-1



--------------------------------------------------------------------------------



 



                  Acknowledged and Agreed:    
 
                GSS HOLDINGS, INC.    
 
           
 
  By:        /s/ Andrew L. Stidd
 
Name: Andrew L. Stidd
Title: President    

S-2